Citation Nr: 1004214	
Decision Date: 01/28/10    Archive Date: 02/16/10

DOCKET NO.  08-07 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease to include as secondary to the service connected post 
traumatic stress disorder.

2.  Entitlement to service connection for a heart disability 
to include as secondary to the service connected post 
traumatic stress disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel



INTRODUCTION

The appellant served on active duty from March 1974 to July 
1974, May 1980 to March 1982 and from December 1990 to April 
1991.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a December 2006 decision 
of the Houston, Texas Regional Office (RO).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant has appealed the denial of service connection 
for coronary artery disease and a heart disability.  The 
appellant is service connected for post traumatic stress 
disorder (PTSD) and he has indicated that his coronary artery 
disease and heart disability were caused by and/or aggravated 
by his PTSD.  He has related that since he was beaten up in 
service, his stress, depression and anxiety have taken a toll 
on him affecting his heart condition.  In March 2006, it was 
noted that the appellant had a prior medical history of 
aortic insufficiency and chest pain.  Examination in May 2006 
noted active problems of atypical chest pain, heart valve 
diseases and CAD.  Post service treatment records reveal that 
the appellant is taking medication for the heart (thin blood) 
and blood pressure.  

The Board is of the opinion that a VA compensation and 
pension examination is necessary to determine if the 
appellant has coronary artery disease and/or a heart 
disability and if so, whether any disability shown was caused 
and/or aggravated by the service connected PTSD.  Pursuant to 
38 U.S.C.A. § 5103A(d)(2) and 38 C.F.R. § 3.3159(c)(4)(i), VA 
will obtain an examination or an opinion if it is necessary 
to decide the claim.  An examination or opinion is necessary 
when the record does not contain sufficient competent medical 
evidence to decide the claim, but the record (1) contains 
competent lay or medical evidence of a currently diagnosed 
disability or persistent or recurring symptoms of disability; 
(2) shows an event or disease in service, or a disease or 
symptoms list in 38 C.F.R. §§ 3.309, 3.313, 3.316 and 3.317 
during the applicable presumptive period; and (3) indicates 
the claimed disability of symptoms may be associated with the 
known events, injury or disease in service or with another 
service- connected disability.  In McLendon v. Nicholson, 20 
Vet. App. 79 (2006), the United States Court of Appeals for 
Veterans Claims stated that the threshold is low when 
considering whether there is an indication that a disability 
or persistent or recurring symptoms of a disability may be 
associated with the veteran's service.  The types of evidence 
that demonstrate an "indication" include credible evidence of 
continuing symptoms, such as pain or other symptoms capable 
of lay observation.  McLendon, supra.; see also Duenas v. 
Principi, 18 Vet. App. 512 (2004) (The Court held that an 
examination must be conducted where the record before the 
Secretary (1) contains competent evidence that the veteran 
has persistent or recurrent symptoms of disease and (2) 
indicates that those symptoms may be associated with his 
active military service).

In view of VA's duty to assist obligations, which include the 
duty to obtain a VA examination or opinion when necessary to 
decide a claim, and based upon guidance from the Court, 
remand for the purpose of obtaining a VA examination(s) is 
required. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

Schedule a VA cardiovascular examination 
to determine if the appellant has coronary 
artery disease and/or a heart disability.  
Upon examination and review of the entire 
claims folder, the examiner should provide 
an opinion regarding whether it is more 
likely than not (i.e., probability greater 
than 50 percent), at least as likely as 
not (i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that any currently 
present coronary artery disease and/or 
heart disability was caused or aggravated 
by the appellant's PTSD to include the 
physical assault in service.  If so, the 
examiner should discuss the degree of 
aggravation caused by the PTSD.  

A discussion of the complete rationale for 
all opinions expressed should be included 
in the examination report.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp 2009).


_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



